Citation Nr: 0618579	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  97-33 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a psychiatric disorder to include 
adjustment disorder with depressed mood. 

The appeal was remanded to the RO in November 2003 for 
further development and is now before the Board for 
adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Since the Board remand in November 2003, the veteran received 
two new diagnoses.  In addition, the medical opinions 
obtained on remand did not adequately respond to the Board's 
instructions.  Regrettably, additional development is 
necessary. 

In September 1996, the veteran filed a claim for compensation 
for depression that he stated began after his service in 
Vietnam.  The first diagnosis of record was an adjustment 
disorder with depressed mood in November 1986.  The diagnosis 
was continued in several examinations in 1987, 1988, and 
1992.  In January 1998 and December 2002, private and VA 
physicians, respectively, diagnosed the veteran with major 
depression but offered no opinions on a relationship, in any, 
to any aspect of service.  

In January 2003, a VA examiner confirmed the diagnosis of 
major depression but also noted that the results of a 
Minnesota Multphasic Personality Inventory indicated elevated 
scores for post-traumatic stress disorder (PTSD).  There was 
no identification of the stressor.  In June 2003, a VA 
examiner diagnosed bipolar II disorder with PTSD "per 
evaluation and testing."  On remand, the Board requested a 
medical opinion to classify the veteran's current disorder, 
if any, and an opinion of whether the disorder was related to 
active service, medications for non-service connected 
disabilities, substance abuse, or stress from five broken 
marriages.  The examiner was requested to note a review of 
the entire claims file. 

In October 2004, the VA psychiatrist who conducted the 
January 2003 examination reviewed the claims file, diagnosed 
major depression, mentioned PTSD "by history" with no 
discussion, and provided no opinion on the etiology of the 
depression.  In March 2005, a VA clinic screened the veteran 
as positive for PTSD and alcohol abuse.  In April 2005, a 
private physician on VA referral diagnosed major depression, 
chronic alcoholism, and PTSD.  She did not note her review of 
the claims file.  Her comments on etiology were limited to a 
notation that the veteran's depression started "ever since 
he got out of service" and that he experienced "shell shock 
over there."  

Finally in July 2004, a VA examiner diagnosed major 
depression, dependent personality disorder, and attention 
deficit disorder.  He did note review of the claims file.  He 
stated that attention deficit disorder preceded service, that 
personality and attention deficit disorders made the veteran 
depressed easily, and that depression was not related to 
military service.  He did not diagnose or comment on PTSD but 
did list "effects of PTSD on social and occupational 
functioning" as frequent and severe.  No specific stressors 
were discussed.  He did not explicitly comment on the issues 
of alcohol abuse, domestic problems, or medications.  

The issues of PTSD and attention deficit disorder require 
further development.  The veteran contends that his PTSD is 
related to service in Vietnam.  Information from the veteran 
and a medical evaluation are needed to provide a clear 
diagnosis in accordance with 38 C.F.R. § 4.125 and the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In a November 2005 letter, the veteran contended that if he 
did have attention deficit disorder prior to service, it is 
related to PTSD or was aggravated by service and therefore 
should be service-connected.  Medical evaluation of this 
proposition is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
dates, places, names of personnel, and 
complete descriptions of the traumatic 
events that he experienced both in 
service and after service.  Request that 
he provide military documents or 
statements from other witnesses, if 
available, to corroborate the occurrence 
of the events.  Associate all information 
with the veteran's claims file.

2.   Then, schedule the veteran for a 
psychiatric examination.  Provide the 
examiner with the claims file and request 
that he note his review of the file.  
Request that he provide a current 
diagnosis in accordance with DSM-IV of 
the veteran's psychiatric condition and 
discuss all previous diagnoses that are 
ruled out and conditions that have been 
resolved, specifically including PTSD and 
attention deficit disorder.  Request that 
he provide an opinion of whether any 
existing psychiatric conditions are at 
least as likely as not caused by or 
aggravated by events in service.  His 
discussion should also address whether 
the veteran's employment, domestic, and 
financial problems or his medications 
contributed to his psychiatric condition. 

3.   Then, readjudicate the claim for 
service connection for a psychiatric 
disability.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



